Land, J.
The plaintiff, a practising physician, sues to recover the amount of his medical bill against the defendant.
On the prayer of the defendant, the cause was tried by a jury, who found the following verdict: “We, the jury, find for the plaintiff the full amount claimed.” The court rendered a judgment on this verdict for the sum of $639 75, with interest at the rate of five per cent, per annum, from the 1st day of January, A. D. 1857.
The defendant seeks a reversal of the judgment on two grounds, to-wit:
1st. Because the verdict of the jury is not sustained by the evidence.
2d. Because the judgment does not follow the verdict.
I. The evidence on which the verdict was found is general, and perhaps vague; but in cases of this kind, wherein it is impossible to procure, in a large majority of instances, specific and certain evidence of the correctness of each item of the account; and wherein the plaintiff must recover, if at all, upon testimony of a general and somewhat indefinite character, the verdict of a jury, (who had a formal knowledge of the witnesses and parties), is justly of great weight with the court, and will not be lightly disturbed. In this case, we are not satisfied that the verdict of the jury is unsustained by, or contrary to the evidence.
II. The amount claimed in the petition is the sum of $639 75, with interest at the rate of five per cent, per annum, from the 1st of January, 1857. The verdict of the jury is for the full amount claimed. The judgment condemns the defendant to pay the full amount of plaintiff’s demand, which includes the interest as well as the principal, and is, therefore, responsive to, and follows the verdict.
No greater certainty is required in a verdict than in a judgment; and when the judgment does not mention the sum adjudged, it is sufficient, if the precise amount due appear in the pleadings. Malancon v. Duhamel 3 N. S., p. 7; Decker v. Bradford, 4 M. 312.
The verdict, in this case, is made certain by the allegations and prayer of the petition.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.